DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Acknowledgement is made of the terminal disclaimer filed and approved 2/23/2022.  

Response to Arguments
The objection to claim 10 and rejection of claim 7 under 35 U.S.C. 112 are overcome by the most recent amendment. 
The rejection of claims 12-20 under 35 U.S.C. 103 is moot as claims 12-20 have been canceled by the most recent amendment. 

Drawings
The drawings were received on 3/1/22.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-11 are allowed.
The closest prior art includes Collins et al. (US 2013/0125630 herein after “Collins”) in view of Xie et al. (US 2013/0009048 herein after “Xie”).
Collins fails to teach, suggest, or make obvious a high-pressure viewing window of the pressure cell converted into at least one fixed open coaxial probe embedded in the inner walls of the pressure cell.  Collins teaches windows on an effluent line 8 [0063] but not on the pressure vessel.  Additionally, pressure vessels with windows or sight glasses are known in the art for viewing into a pressure vessel with liquid contents.  There would be no reasonable teaching, suggestion, or motivation, whether considered alone or in combination, for a person having ordinary skill in the art to modify the device of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/2/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861